Case 15-40307       Doc 50    Filed 04/09/19 Entered 04/09/19 17:30:46           Desc Main
                                Document     Page 1 of 7


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Tasha Taylor                          )
                                              )   Case No: 15 B 40307
                                              )   Judge:   Barnes
                                              )   Chapter 13
          Debtor                              )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S Michigan, Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Tasha Taylor, 349 Marshall Ave, Bellwood, IL 60104
 See Attached Service List

        PLEASE TAKE NOTICE that on May 2, 2019 at 9:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge Barnes,

 or any other Bankruptcy Judge presiding in his place in Courtroom 744 of the Dirksen

 Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion to

 Modify Plan, and shall request that the attached Order be entered, at which time you may

 appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before April 9th, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    15-40307 Doc 50 Capital
                       noticing                FiledOne04/09/19
                                                         Auto Finance Entered 04/09/19 17:30:46
                                                                                          Capital One Desc   Mainc/o AIS Portfolio S
                                                                                                      Auto Finance
0752-1                                            Document
                                             P.O. BOX 201347          Page   2  of 7      P.O. BOX 4360
Case 15-40307                                ARLINGTON, TX 76006-1347                     Houston, TX 77210-4360
Northern District of Illinois
Eastern Division
Tue Apr 9 16:29:41 CDT 2019
Capital One Auto Finance c/o AIS Portfolio S Recovery Management Systems Corporation      U.S. Bankruptcy Court
4515 N Santa Fe Ave. Dept. APS               25 SE Second Avenue Suite 1120               Eastern Division
Oklahoma City, OK 73118-7901                 Miami, FL 33131-1605                         219 S Dearborn
                                                                                          7th Floor
                                                                                          Chicago, IL 60604-1702

American InfoSource LP as agent for           Amsher Collection Serv                         Applied Bank
T Mobile/T-Mobile USA Inc                     600 Beacon Pkwy W Ste 30                       660 Plaza Dr
PO Box 248848                                 Birmingham, AL 35209-3114                      Newark, DE 19702-6369
Oklahoma City, OK 73124-8848


Bby/cbna                                      Capital One                                    Capital One Auto Finance
50 Northwest Point Road                       Po Box 5253                                    AIS Portfolio Services LP
Elk Grove Village, IL 60007-1032              Carol Stream, IL 60197-5253                    4515 N Santa Fe Ave. Dept APS
                                                                                             Oklahoma City, OK 73118-7901


(p)CAPITAL ONE                                Carmax Auto Finance                            Cbna
PO BOX 30285                                  2040 Thalbro St                                Po Box 6189
SALT LAKE CITY UT 84130-0285                  Richmond, VA 23230-3200                        Sioux Falls, SD 57117-6189



City Of Chicago Department Finance            City of Berwyn                                 City of Chicago Parking
Department of Finance c/o Arnold Scott H      PO box 7723                                    Dept of Revenue
111 W Jackson Blvd Ste 600                    Carol Stream, IL 60197-7723                    PO Box 88292
Chicago, IL 60604-3517                                                                       Chicago, IL 60680-1292


Comcast Cable                                 Convergent                                     Credit Collection Services
PO Box 3002                                   PO Box 1022                                    2 Wells Ave
Southeastern, PA 19398-3002                   Wixom, MI 48393-1022                           Newton Center, MA 02459-3246



Dfs/webbank                                   Encore Receivable Management Inc               Fed Loan Serv
Po Box 81607                                  400 N Rogers Rd                                Po Box 60610
Austin, TX 78708-1607                         PO Box 3330                                    Harrisburg, PA 17106-0610
                                              Olathe, KS 66063-3330


Gm Financial                                  Harvard Collection                             IL Department of Human Services
Po Box 181145                                 4839 N Elston Ave                              401 South Clinton Street
Arlington, TX 76096-1145                      Chicago, IL 60630-2589                         Chicago, IL 60607-3800



IL Dept. of Human Services                    Illinois Department of Human Serv.             Illinois Department of Human Services
Cash Mangement Unit                           100 South Grand Avenue East                    IL Attorney General
PO Box 19407                                  Springfield, IL 62762-0002                     160 N. LaSalle St., Suite N-1000
Springfield, IL 62794-9407                                                                   Chicago, IL 60601-3118
Mcsi Inc          Case 15-40307        Doc 50 Midland
                                                FiledCredit
                                                        04/09/19
                                                             Management,Entered   04/09/19
                                                                         Inc. as agent for 17:30:46      Desc Main
                                                                                              Monterey Financial Svc
Po Box 327                                         Document
                                              Midland Funding LLC     Page    3  of 7         4095 Avenida De La Plata
Palos Heights, IL 60463-0327                    PO Box 2011                                    Oceanside, CA 92056-5802
                                                Warren, MI 48090-2011


Mrsi                                            NAVY FEDERAL CREDIT UNION                      Navy Federal Cr Union
2250 E Devon Ave Ste 352                        PO BOX 3000                                    820 Follin Lane
Des Plaines, IL 60018-4521                      MERRIFIELD VA 22119-3000                       Vienna, VA 22180-4907



Oppity Fin                                      Opportunity Financial, LLC                     Park Nationl
11 E. Adams                                     11                                             28 West Madison Street
Chicago, IL 60603-6301                          Chicago, IL 60603                              Oak Park, IL 60302-4230



(p)PORTFOLIO RECOVERY ASSOCIATES LLC            Preferred Credit Inc                           Preferred Credit Inc
PO BOX 41067                                    3051 2nd St S Ste 200                          PO Box 1970
NORFOLK VA 23541-1067                           Saint Cloud, MN 56301-3202                     Saint Cloud, MN 56302-1970



Receivables Performanc                          Sears/cbna                                     State Farm Financial S
20816 44th Ave W                                Po Box 6283                                    3 State Farm Plaza
Lynnwood, WA 98036-7744                         Sioux Falls, SD 57117-6283                     Bloomington, IL 61791-0002



Syncb/care Credit                               Syncb/hh Gregg                                 Syncb/jcp
C/o Po Box 965036                               Po Box 965036                                  Po Box 965007
Orlando, FL 32896-0001                          Orlando, FL 32896-5036                         Orlando, FL 32896-5007



Syncb/sams Club                                 Synchrony Bank                                 (p)T MOBILE
Po Box 965005                                   c/o Recovery Management Systems Corp.          C O AMERICAN INFOSOURCE LP
Orlando, FL 32896-5005                          25 S.E. 2nd Avenue, Suite 1120                 4515 N SANTA FE AVE
                                                Miami, FL 33131-1605                           OKLAHOMA CITY OK 73118-7901


TD Bank USA, N.A.                               Td Bank Usa/targetcred                         U. S. Department of Education
C O WEINSTEIN & RILEY, PS                       Po Box 673                                     c/o FedLoan Servicing
2001 WESTERN AVENUE, STE 400                    Minneapolis, MN 55440-0673                     P. O. Box 69184
SEATTLE, WA 98121-3132                                                                         Harrisburg, PA 17106-9184


(p)US BANK                                      Village of Oak Park                            Webbank/fingerhut
PO BOX 5229                                     PO box 10479                                   6250 Ridgewood Roa
CINCINNATI OH 45201-5229                        Newport Beach, CA 92658-0479                   Saint Cloud, MN 56303-0820



Jason Blust                                     Marilyn O Marshall                             Patrick S Layng
Law Office of Jason Blust, LLC                  224 South Michigan Ste 800                     Office of the U.S. Trustee, Region 11
211 W. Wacker Drive                             Chicago, IL 60604-2503                         219 S Dearborn St
Ste. 300                                                                                       Room 873
Chicago, IL 60606-1390                                                                         Chicago, IL 60604-2027
Tasha Taylor      Case 15-40307           Doc 50       Filed 04/09/19 Entered 04/09/19 17:30:46                      Desc Main
349 Marshall Ave.                                        Document     Page 4 of 7
Bellwood, IL 60104-1427




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One Bank Usa N                               Portfolio Recovery Associates, LLC                   T-Mobile
15000 Capital One Dr                                 successor to Citibank, N.A. (BEST BUY)               Bankrupctcy Department
Richmond, VA 23238                                   POB 41067                                            PO Box 53410
                                                     Norfolk VA 23541                                     Bellevue, WA 98015


Us Bank                                              End of Label Matrix
Po Box 790084                                        Mailable recipients    60
Saint Louis, MO 63179                                Bypassed recipients     0
                                                     Total                  60
Case 15-40307         Doc 50    Filed 04/09/19 Entered 04/09/19 17:30:46           Desc Main
                                  Document     Page 5 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 IN RE: Tasha Taylor                            )
                                                )   Case No: 15 B 40307
                                                )   Judge:   Barnes
                                                )   Chapter 13
          Debtor                                )


                                MOTION TO MODIFY PLAN

         Now comes Tasha Taylor (hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.         On November 25, 2015, the Debtor filed a petition for relief under Chapter

 13 of the Bankruptcy Code.

        2.         This Honorable Court confirmed the Debtor’s Chapter 13 plan on

 February 25, 2016. The confirmed plan called for payments of $740.00 for 3 months,

 and $890.00 for 57 months, paying unsecured creditors 10% on their claims.

        3.         The Debtor’s confirmed plan requires her to turn over income tax refunds

 to the Trustee.

        4.         The Debtor filed her 2018 income tax return and received a refund of

 $8,636.00. Please see Exhibit A.

        5.         The Debtor used her return to pay for household expenses for her rent and

 utilities. Debtor was off work for seven weeks starting at the end of January 2019 to care

 for her father while he had hip surgery. Debtor did not return to work until March 19th,

 2019. Debtor did not receive any supplemental income during her time off work and

 lived off her tax refund. Debtor paid $2,900.00 for rent for February and March 2019.
Case 15-40307       Doc 50     Filed 04/09/19 Entered 04/09/19 17:30:46            Desc Main
                                 Document     Page 6 of 7


 Please see Exhibit B. Debtor also paid utility bills in the amount of $478.00 to ComEd.

 Please see Exhibit C. Additionally, Debtor needed car repairs done to replace her

 transmission and tires which amounted to $5,491.05. Please see Exhibit D.

        6.       Debtor respectfully requests the keep her 2018 tax refund in the amount of

 $8,636.00.

        7.       Additionally, the Trustee’s office now allows Debtors to keep $1200.00 of

 their tax refund. Debtor respectfully requests to amend Section G to add the tax return

 and refund language. Debtor requests that Section G is amended as follows: “On or

 before April 20th of the year following the filing of the case and each year thereafter, the

 Debtor(s) shall submit a copy of the prior year's filed federal tax return to the Chapter 13

 Trustee. The Debtor(s) shall tender the amount of any tax refund received while the case

 is pending in excess of $1,200.00 to the Trustee. The tax refunds shall be treated as

 additional payments into the plan and must be submitted within 7 (seven) days of receipt

 of each such refunds by the Debtor.


        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

              1. Permitting her to keep her 2018 income tax refund;
              2. Section G of the Plan is amended to add tax return and refund language;
                 and
              3. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
Case 15-40307   Doc 50   Filed 04/09/19 Entered 04/09/19 17:30:46   Desc Main
                           Document     Page 7 of 7
